Citation Nr: 1629141	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hearing loss.  


FINDINGS OF FACT

The preponderance of evidence is against a finding that bilateral hearing loss is etiologically or causally related to any aspect of active service, was caused or aggravated by any already service-connected disabilities, or manifested to a compensable degree within one year following separation from service. 


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that his hearing loss disability is due to acoustic trauma during active service.  A review of the evidence of record, to include VA medical records, VA audiological examinations, and lay statements shows that the preponderance of the evidence is against a finding that the currently diagnosed hearing loss is etiologically related to any aspect of his active service, is caused or aggravated by service-connected disabilities, or manifested to a compensable degree within one year following separation from service.  Therefore, the claim for service connection must be denied. 

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

Here, the Board notes that the evidence of record shows that the Veteran has hearing loss disability in both ears, as defined by VA regulations.  VA examinations conducted in both October 2011 and January 2015 reveal that the Veteran's puretone thresholds exceed those levels required under VA law to constitute as hearing loss for the purposes of establishing service connection.  38 C.F.R. § 3.385 (2015). 

Likewise, in-service incurrence of acoustic trauma have also been conceded by the VA.  The Board, in a December 2014 remand, noted that as the VA had already granted service connection for tinnitus, that in-service acoustic or noise trauma must be conceded.  Therefore, the second requisite element for service connection, or the in-service incurrence of noise trauma is conceded. 

Therefore, the only question remains is the nexus element, establishing an etiological link between the current disability and the inservice noise trauma.  The Board finds that the competent medical evidence of record reveals no nexus between the Veteran's active service and current hearing loss.  The Board notes that the Veteran was provided two separate VA audiological examinations during the pendency of the appeal in October 2011 and January 2015, with an addendum opinion in February 2015.  While the Veteran was diagnosed with hearing loss in both ears during both examinations, the VA examiners in all three opinions found no etiological relationships between the Veterans' current condition and his noise exposure during service. 

During an October 2011 VA audiological examination, the examiner noted that while the circumstances of the Veteran's active service posed a moderate risk level of noise exposure from tanks and artillery, the Veteran's hearing loss was not related to that acoustic trauma.  The examiner noted that there were no significant threshold shift in the Veteran's hearing between entry to and exit from active service.  Therefore, the examiner noted that it was less likely than not that the Veteran's current hearing loss was due to the noise exposure during the Veteran's active service. 

A January 2015 VA examiner also concluded that the Veteran diagnosed hearing loss was less likely than not related to active service.  The examiner noted the Veteran's in-service risk of noise exposure to gun fire, artillery, and tanks.  However, the examiner ultimately concluded that it was less likely than not that the in-service noise exposure was etiologically related to the current hearing loss.  The examiner opined that even considering the acoustic trauma from service, the Veteran's entry and separation examinations from active service showed no threshold shift in hearing.  The examiner also cited to the fact that the Veteran did not lose hearing in the left ear until after a brain tumor removal surgery decades after leaving service.  Therefore, the VA examiner found no nexus between the Veteran's service and the current hearing loss. 

In February 2015 the VA obtained an addendum opinion regarding the nature and etiology of the Veteran's hearing loss, with regard to his active service and his service-connected tinnitus.  The examiner concurred with the negative nexus determinations of the previous VA examiner, noting again, no evidence of any threshold shifts from entry to the Veteran's exit from service.  Therefore, the examiner again concluded that the evidence demonstrated no etiological relationship between the Veteran's current hearing loss and his active service. 

The examiner also concluded that the Veteran's service-connected tinnitus did not cause or aggravate the Veteran's hearing loss.  Specifically, the examiner opined that tinnitus and hearing loss were disparate conditions and that symptoms of tinnitus do not have the ability to produce or affect hearing loss.  Therefore, the Veteran's hearing loss was not the result of or aggravated by the service-connected tinnitus. 

The Board notes that a review of the additional medical evidence of record, to include VA medical records shows no additional evidence that speaks to the nature and etiology of the Veteran's hearing loss, as it relates to service.

The Board acknowledges that the Veteran has asserted that his hearing loss is related to in-service noise trauma.  The Board finds the lay claims as to the etiology of the hearing loss disability to be not competent.  The Veteran, as a layperson, is not competent to speak to such complex matters such as the etiology of his hearing loss because he is not shown to have the required medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994).  Here, competent evidence concerning the etiology of the Veteran's hearing loss has been provided by medical professionals of record.  While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing has worsened through the years, or that he has difficulty hearing in certain situations, he is not competent to speak to the fact that circumstance of active service caused current hearing loss disability.  That lay opinion, to the extent that it may be competent, does not hold much probative weight and is outweighed by the opinions of medical professionals because of their training and expertise.  Therefore, the Board finds that the nexus opinions from the VA examinations and the February 2015 addendum opinion to be the most probative in determining the nature and etiology of the Veteran's hearing loss, and as the opinions are against the Veteran's claim, the Veteran's claim must be denied. 

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  As sensorineural hearing loss, as an organic disease of the nervous system, is among the chronic disease under § 3.309(a), the Board finds that continuity of symptomatology may serve in lieu of medical nexus.  38 C.F.R. § 3.303(b) (2015).

The Board finds that a review of the evidence of record, to include the Veteran's lay statements does not demonstrate a continuity of symptomatology of hearing loss.  Specifically, the Board notes that there is no objective medical evidence that the Veteran began having hearing loss, as defined by the VA, during service or within one year following separation from service and has continued to experience that hearing loss since.  The Board notes that to constitute a hearing loss disability under VA regulation, the Veteran's hearing must achieve certain objective levels of severity.  Impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The Board notes that a review of the competent medical evidence of record shows no evidence that the Veteran's hearing acuity reached that level of severity during the presumptive period within one year after service.  The Board notes that the Veteran's hearing at separation from service was noted to be normal and fell short of the threshold requirements to constitute a hearing loss disability under 38 C.F.R. § 3.385.  After that separation examination, no additional audiometric examinations are of record to demonstrate that the Veteran had or was diagnosed with hearing loss, meeting the criteria of 38 C.F.R. § 3.385, until decades later.  The Board notes that hearing loss is only considered a disability for VA purposes when the auditory thresholds reach a specific level of severity.  Consequently, the Veteran, as a lay person, is not competent to speak to the specific level or severity of any hearing loss as it relates to achieving the audiometric guidelines set by VA regulation.  Therefore, as there is no competent evidence of record to demonstrate that the Veteran suffered from a hearing disability directly after service, the Veteran's claim for service connection fails also on a presumptive basis. 

Accordingly, as the preponderance of evidence is against the finding of a relationship between the Veteran's hearing loss and active service, or service-connected tinnitus, or that sensorineural hearing loss manifested to a compensable rating within one year following separation from service, the Veteran's claim for service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


